Title: To Benjamin Franklin from Jean de Neufville & fils, 29 May 1780
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


Honour’d Sir.
Amsterdam the 29th. May 1780.
May it please your Excellency;
That we lay before her, that by bills of Exchange drawn on Henry Lawrence Esqr. as Commissioner of the United States, to reside in Amsterdam, it appeard to us that it was expected in America this Gentleman was to be here before this; butt neither here nor at the Hague we could have the pleasure to learn anything about it. That in this Circumstance we have engaged directly to Accept some of them, if Mr. Laurence should not appear in a fourthnight; others we have purely engaged to wait the time, as we do not know how farr those draufts may extend, and whatever were our goodwill to assist the American it could very shortily exceed our power to provide for the payment without proper provisions were made. Those bills we find are drawn at 6 Month sight, and in the meantime we flatter ourselfs at least that this matter must be settled, we therefor begg your Excellencys advice and assistance, to know at all events your Excellency could or would procure us rimbursement, in case those bills should not be rimbursed, and to which Amount, that we may regulate ourselfs accordingly; This we hope may on new convince Your Excellency of the Zeal we bore and still bear to the American Cause, which we are willing to defend and protect as much as it lays in our power.
Wishing that it may please Your Excellency again to honour us with her Answer, We remain Constantly in particular with all devoted Regard. Honourd Sir Your Excellencys most faithfull and Most obedient humble Servants,
John DE Neufville & Son
